 



Exhibit 10.94

WARRANT

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW. NEITHER THIS WARRANT NOR ANY
WARRANT SHARES ISSUABLE UPON EXERCISE HEREOF NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE SOLD, ASSIGNED, OR TRANSFERRED EXCEPT IN COMPLIANCE
WITH THE ACT AND APPLICABLE STATE SECURITIES LAWS.

W-2005-1

INSIGNIA SOLUTIONS PLC
WARRANT

Original Issue Date: February 10, 2005

     This Warrant (“Warrant”) is issued in connection with and pursuant to that
certain Securities Subscription Agreement (the “Subscription Agreement”) dated
as of February 10, 2005, by and between INSIGNIA SOLUTIONS PLC, a company
incorporated under the laws of England and Wales (the “Company”) and FUSION
CAPITAL FUND II, LLC (the “Buyer”).

     FOR VALUE RECEIVED, the Buyer, the registered holder hereof, or its
permitted assigns (the “Holder”), is entitled to purchase from the Company,
during the period specified in this Warrant, 2,000,000 at the greater of the
U.S. Dollar equivalent of 20.5 UK pence or US$0.60 (subject to adjustment as
hereinafter provided) fully paid and non-assessable American depository shares
(each an “ADS” and collectively, the “ADSs”) of the Company at the purchase
price per ADS provided in Section 1.2 of this Warrant (the “Warrant Exercise
Price”), all subject to the terms and conditions set forth in this Warrant. Each
ADS represents one ordinary share, 20 UK pence per share nominal value, of the
Company (the “Ordinary Shares”). The ADSs to be purchased as described above are
referred to herein as the “Warrant Shares.” All terms not otherwise defined
herein shall have the meaning ascribed to them in the Subscription Agreement.

     Section 1. Period for Exercise and Exercise Price; Redemption.

     1.1 Period for Exercise. The right to purchase shares of Warrant Shares
represented by this Warrant shall be immediately exercisable, and shall expire
at 5:00 p.m., Chicago local time, February 28, 2010 (the “Expiration Date”).
From and after the Expiration Date this Warrant shall be null and void and of no
further force or effect whatsoever.

     1.2 Warrant Exercise Price. The Warrant Exercise Price per share of Warrant
Shares shall be 2,000,000 at the greater of the US Dollar equivalent of 20.5 UK
pence or US$0.60 (subject to adjustment as hereinafter provided), calculated by
reference to the average currency conversion rate quoted by the Bank of America
in London as the price for Pounds Sterling purchased with U.S. Dollars
prevailing at the date the Warrant is exercised. Notwithstanding any provision
hereof to the contrary (and in particular any provision relating to adjustment
to the Warrant Exercise Price), the Company shall not be required or permitted
to issue any Ordinary Shares under this

 



--------------------------------------------------------------------------------



 



Warrant (or have its transfer agent or Depositary issue any ADSs), if such
issuance would breach the Company’s obligations under the United Kingdom
Companies Act 1985.

     Section 2. Exercise of Warrant.

     2.1 Manner of Exercise. The Holder may exercise this Warrant, in whole or
in part, immediately, but not after the Expiration Date, during normal business
hours on any Trading Day by surrendering this Warrant to the Company at the
principal office of the Company, accompanied by a Warrant Exercise Form in
substantially the form annexed hereto duly executed by the Buyer and by payment
of the Warrant Exercise Price for the number of Warrant Shares for which this
Warrant is then exercisable, either (i) in immediately available funds, (ii) by
delivery of an instrument evidencing indebtedness owing by the Company to the
Holder in the appropriate amount, (iii) by authorizing the Company to retain
ADSs which would otherwise be issuable upon exercise of this Warrant (subject to
and in accordance with Section 2.4 hereof) or (iv) in a combination of (i),
(ii) or (iii) above, provided, however, that in no event shall the Holder be
entitled to exercise this Warrant for a number of Warrant Shares in excess of
that number of Warrant Shares which, upon giving effect to such exercise, would
cause the aggregate number of ADSs or Ordinary Shares beneficially owned by the
Holder to exceed 9.9% of the outstanding ADSs or Ordinary Shares following such
exercise. For purposes of the foregoing proviso, the aggregate number of ADSs or
Ordinary Shares beneficially owned by the Holder shall include the number of
ADSs or Ordinary Shares issuable upon exercise of this Warrant with respect to
which determination of such proviso is being made, but shall exclude ADSs or
Ordinary Shares which would be issuable upon (i) exercise of the remaining,
unexercised Warrants beneficially owned by the Holder and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by the Holder subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. The Holder may waive the foregoing limitation
by written notice to the Company upon not less than 61 days prior written notice
(with such waiver taking effect only upon the expiration of such 61 day notice
period).

     2.2 When Exercise Effective. Each exercise of this Warrant shall be deemed
to have been effected on the day on which all requirements of Section 2.1 shall
have been met with respect to such exercise. At such time the person in whose
name any certificate for shares of Warrant Shares shall be issuable upon such
exercise shall be deemed for all corporate purposes to have become the Holder of
record of such shares, regardless of the actual delivery of certificates
evidencing such shares.

     2.3 Delivery of Certificates. As soon as practicable after each exercise of
this Warrant, and in any event no later than 3 Trading Days after such exercise,
the Company will issue Warrant Shares for the number of Warrant Shares to which
the Holder is entitled upon such Holder’s submission of the applicable Warrant
Exercise Form.

2



--------------------------------------------------------------------------------



 



     2.4 Cashless Exercise. The Holder may, by providing notice thereof to the
Company along with the Warrant Exercise Form, elect to exercise the Warrant for
a number of Warrant Shares determined in accordance with the following formula:

          X = Y(A-B)
                     A

                  Where:
 
           

  X   =   The number of Warrant Shares to be issued to the Holder.
 
           

  Y   =   The number of Warrant Shares purchasable under this Warrant (at the
date of such exercise).
 
           

  A   =   The fair market value of one ADS (or other security for which the
Warrant is then exercisable at the date of such exercise).
 
           

  B   =   Exercise Price (as adjusted to the date of such exercise).

For purposes of this Section 2.4, the “fair market value” per share shall be the
Closing Sale Price of the ADSs for the Trading Day immediately prior to the
notice of exercise of the Warrant. Notwithstanding any provisions herein to the
contrary, the “cashless exercise” of the Warrants contemplated hereunder shall
not be permitted to the extent that the Company is prohibited under the
corporate laws and regulations of England and Wales from effectuating such
“cashless exercise” of the Warrants.

     Section 3. Adjustment of Purchase Price and Number of Shares. The Warrant
Exercise Price and the kind of securities issuable upon exercise of the Warrant
shall be adjusted from time to time as follows (subject to Section 1.2):

     3.1 Subdivision or Consolidation of Shares (Share Splits). If the Company
at any time effects a subdivision or consolidation of the outstanding ADSs or
Ordinary Shares (through a split or otherwise), the number of Warrant Shares
shall be increased, in the case of a subdivision, or the number of shares of
Warrant Shares shall be decreased, in the case of a consolidation, in the same
proportions as the ADSs or Ordinary Shares are subdivided or consolidated, in
each case effective automatically upon, and simultaneously with, the
effectiveness of the subdivision or consolidation which gives rise to the
adjustment.

     3.2 Dividends. If the Company at any time pays a dividend, or makes any
other distribution, to holders of ADSs or Ordinary Shares payable in ADSs or
Ordinary Shares, or fixes a record date for the determination of holders of ADSs
or Ordinary Shares entitled to receive a dividend or other distribution payable
in Ordinary Shares or ADSs, then the number of shares of Warrant Shares in
effect immediately prior to such action shall be proportionately increased so
that the Holder hereof may receive upon exercise of the Warrant the aggregate
number of ADSs which he or it would have owned immediately following such action
if the Warrant had been exercised immediately prior to such action. The
adjustment shall become effective immediately as of the date the Company shall
take a record of the holders of ADSs or Ordinary Shares for the purpose of
receiving such dividend or distribution (or if no such record is taken, as of
the effectiveness of such dividend or distribution).

3



--------------------------------------------------------------------------------



 



     3.3 Reclassification, Consolidation or Merger. If at any time, as a result
of:

     (a) a capital reorganization or reclassification (other than a subdivision,
consolidation or dividend provided for elsewhere in this Section 3), or

     (b) a merger or consolidation of the Company with another corporation
(whether or not the Company is the surviving corporation),

the ADSs issuable upon exercise of the Warrants shall be changed into or
exchanged for the same or a different number of shares of any class or classes
of shares of the Company or any other corporation, or other securities
convertible into such shares, then, as a part of such reorganization,
reclassification, merger or consolidation, appropriate adjustments shall be made
in the terms of the Warrants (or of any securities into which the Warrants are
exercised or for which the Warrants are exchanged), so that:

     (y) the Holders of Warrants or of such substitute securities shall
thereafter be entitled to receive, upon exercise of the Warrants or of such
substitute securities, the kind and amount of shares, other securities, money
and property which such Holders would have received at the time of such capital
reorganization, reclassification, merger, or consolidation, if such Holders had
exercised their Warrants immediately prior to such capital reorganization,
reclassification, merger, or consolidation, and

     (z) the Warrants or such substitute securities shall thereafter be adjusted
on terms as nearly equivalent as may be practicable to the adjustments
theretofore provided in this Section 3.3.

No consolidation or merger in which the Company is not the surviving corporation
shall be consummated unless the surviving corporation shall agree, in writing,
to the provisions of this Section 3.3. The provisions of this Section 3.3 shall
similarly apply to successive capital reorganizations, reclassifications,
mergers and consolidations.

     3.4 Other Action Affecting ADSs or Ordinary Shares. If at any time the
Company takes any action affecting ADSs or Ordinary Shares, other than an action
described in any of Sections 3.1 — 3.3 which could reasonably be expected to
have an adverse effect upon the exercise rights of the Warrants, the Warrant
Exercise Price or the kind of securities issuable upon exercise of the Warrants,
or both, shall be adjusted in such manner to be equitable in the circumstances.

     3.5 Notice of Adjustment Events. Whenever the Company contemplates the
occurrence of an event which would give rise to adjustments under this
Section 3, the Company shall mail to each Warrant Holder, at least 5 days prior
to the record date with respect to such event or, if no record date shall be
established, at least 5 days prior to such event, a notice specifying (i) the
nature of the contemplated event, and (ii) the date on which any such record is
to be taken for the purpose of such event, and (iii) the date on which such
event is expected to become effective, and (iv) the time, if any is to be fixed,
when the holders of record shall be entitled to exchange their ADSs or Ordinary
Shares (or other securities) for securities or other property deliverable in
connection with such event.

     3.6 Notice of Adjustments. Whenever the kind or number of securities
issuable upon exercise of the Warrants, or both, shall be adjusted pursuant to
Section 3, the Company shall deliver a certificate signed by its Chief Executive
Officer and by its Chief Financial Officer,

4



--------------------------------------------------------------------------------



 



setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated
(including a description of the basis of any determination hereunder), and the
Warrant Exercise Price and the kind of securities issuable upon exercise of the
Warrants after giving effect to such adjustment, and shall cause copies of such
certificate to be mailed (by first class mail postage prepaid) to each Warrant
Holder promptly after each adjustment.

     Section 4. Reservation. The Company covenants and agrees that it will at
all times have authorized, reserve and keep available, solely for issuance and
delivery upon the exercise of this Warrant, the number of Ordinary Shares
represented by ADSs from time to time issuable upon the exercise of this
Warrant. The Company further covenants and agrees that this Warrant is, and any
Warrants issued in substitution for or replacement of this Warrant and all
Warrant Shares, will upon issuance be duly authorized and validly issued and, in
the case of Ordinary Shares represented by ADSs issuable hereunder, upon
issuance will be fully paid and non-assessable and free from all preemptive
rights of any shareholder, and from all taxes, liens and charges with respect to
the issue thereof.

     Section 5. Ownership, Transfer and Substitution of Warrants.

     5.1 Ownership of Warrants. The Company may treat the person in whose name
any Warrant is registered on the register kept at the principal office of the
Company as the owner and Holder thereof for all purposes, notwithstanding any
notice to the contrary, but in all events recognizing any transfers made in
accordance with the terms of this Warrant.

     5.2 Transfer and Exchange of Warrants. Upon the surrender of any Warrant,
properly endorsed, for registration of transfer or for exchange at the principal
office of the Company, the Company at its expense will execute and deliver to
the Holder thereof, upon the order of such Holder, a new Warrant or Warrants of
like tenor, in the name of such Holder or as such Holder may direct, for such
number of ADSs with respect to each such Warrant, the aggregate number of ADSs
in any event not to exceed the number of ADSs for which the Warrant so
surrendered had not been exercised.

     5.3 REGISTRATION RIGHTS. THE HOLDER OF THIS WARRANT IS ENTITLED TO CERTAIN
REGISTRATION RIGHTS WITH RESPECT TO THE WARRANT SHARES ISSUABLE UPON EXERCISE
THEREOF. SAID REGISTRATION RIGHTS ARE SET FORTH IN A REGISTRATION RIGHTS
AGREEMENT BY AND BETWEEN THE BUYER AND THE COMPANY.

     5.4 Exemption from Registration. If an opinion of counsel provides that
registration is not required for the proposed exercise or transfer of this
Warrant or the proposed transfer of the Warrant Shares and that the proposed
exercise or transfer in the absence of registration would require the Company to
take any action including executing and filing forms or other documents with the
Securities and Exchange Commission (the “SEC”) or any state securities agency,
or delivering to the Holder any form or document in order to establish the right
of the Holder to effectuate the proposed exercise or transfer, the Company
agrees promptly, at its expense, to take any such action. At any time after the
registration statement contemplated in Section 4(a) of the Subscription
Agreement is declared effective by the SEC, any Warrant Shares issued to the
Holder in connection with any exercise of this Warrant shall be issued in
certificated form and shall bear no restrictive legend. At any time before the
registration statement contemplated in Section 4(a) of the Subscription
Agreement is declared effective by the SEC, any

5



--------------------------------------------------------------------------------



 



Warrant Shares issued to the Holder in connection with any exercise of this
Warrant shall be issued in certificated form and shall bear the following
restrictive legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.

On the Commencement Date (as defined in the Subscription Agreement), the Company
shall cause any restrictive legend on any outstanding Warrant Shares to be
removed.

     Section 6. No Rights or Liabilities as Shareholder. Nothing contained in
this Warrant shall be construed as conferring upon the Holder hereof any rights
as a shareholder of the Company or as imposing any liabilities on such holder to
purchase any securities or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

     Section 7. Rule 144 Sales. At the request of any Holder who proposes to
sell securities in compliance with Rule 144 of the SEC, the Company will
(i) forthwith furnish to such Holder a written statement of compliance with the
filing requirements of the SEC as set forth in Rule 144, as such rules may be
amended from time to time and (ii) make available to the public and such Holder
such information as will enable the Holder to make sales pursuant to Rule 144.

     Section 8. Miscellaneous.

     8.1 Amendment and Waiver. This Warrant may be amended with, and only with,
the written consent of the Company and the Holder. Any waiver of any term,
covenant, agreement or condition contained in this Warrant shall not be deemed a
waiver of any other term, covenant, agreement or condition, and any waiver of
any default in any such term, covenant, agreement or condition shall not be
deemed a waiver of any later default thereof or of any default of any other
term, covenant, agreement or condition.

     8.2 Representations and Warranties to Survive Closing. All representations,
warranties and covenants contained herein shall survive the execution and
delivery of this Warrant and the issuance of any Warrant Shares upon the
exercise hereof.

     8.3 Severability. In the event that any court or any governmental authority
or agency declares all or any part of any Section of this Warrant to be unlawful
or invalid, such unlawfulness or invalidity shall not serve to invalidate any
other Section of this Warrant, and in

6



--------------------------------------------------------------------------------



 



the event that only a portion of any Section is so declared to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate the
balance of such Section.

     8.4 Binding Effect; No Third Party Beneficiaries. All provisions of this
Warrant shall be binding upon and inure to the benefit of the parties and their
respective heirs, legatees, executors, administrators, legal representatives,
successors, and permitted transferees and assigns. No person other than the
holder of this Warrant and the Company shall have any legal or equitable right,
remedy or claim under or in respect of, this Warrant.

     8.5 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Trading Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:
Insignia Solutions plc
41300 Christy Street
Fremont, CA 94538
Telephone: 510-360-3700
Facsimile: 510-360-3701
Attention: Chief Executive Officer

With a copy to:
Venture Law Group
2800 Sand Hill Road
Menlo Park, CA 94025
Telephone: 650-854-4488
Facsimile: 650-233-8386
Attention: Mark A. Medearis

If to the Holder:
Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654
Telephone: 312-644-6644
Facsimile: 312-644-6244
Attention: Steven G. Martin

If to the Transfer Agent:
Bank of New York
ADR Department
620 Avenue of the Americas, 6th Floor
New York, NY 10011
Telephone: 212-815-4305
Facsimile: 212-571-3050
Attention: Tom Abbott

7



--------------------------------------------------------------------------------



 



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

     8.6 Taxes, Costs and Expenses. The Company covenants and agrees that it
will pay when due and payable any and all United Kingdom, English, Welsh,
federal, state and local taxes (other than income taxes) and any other costs and
expenses (including any and all transfer, stamp or similar taxes) which may be
payable in respect of the preparation, issuance, delivery, exercise, or
surrender of this Warrant pursuant to the terms of this Warrant or the issuance
of any shares of Warrant Shares as a result thereof. If any suit or action is
instituted or attorneys employed to enforce this Warrant or any part thereof,
the Company promises and agrees to pay all costs and expenses associated
therewith, including reasonable attorneys’ fees and court costs.

     8.7 Governing Law; Jurisdiction; Jury Trial. The corporate laws of England
and Wales shall govern all issues concerning the relative rights of the Company
and its shareholders and the powers and capacity of the Company. All other
questions concerning the construction, validity, enforcement and interpretation
of this Warrant shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

     8.8 Loss of Warrant. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of indemnification from
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a new Warrant of like tenor and date.

     8.9 Entire Agreement. This Warrant, the Subscription Agreement and the
Registration Rights Agreement of even date herewith represent the entire
agreement and

8



--------------------------------------------------------------------------------



 



understanding between the parties concerning the subject matter hereof and
supercede all prior and contemporaneous agreements, understandings,
representations and warranties with respect thereto.

     8.10 Headings. The headings used herein are used for convenience only and
are not to be considered in construing or interpreting this Warrant.

              INSIGNIA SOLUTIONS PLC
 
       

  By:   /s/ Mark McMillan

     

--------------------------------------------------------------------------------


  Name:   Mark McMillan

     

--------------------------------------------------------------------------------


  Title:   CEO

     

--------------------------------------------------------------------------------

9



--------------------------------------------------------------------------------



 



WARRANT EXERCISE FORM

Date:                                        

INSIGNIA SOLUTIONS PLC
                                        
                                        
Attention:                                        

Ladies and Gentlemen:

The undersigned, being the registered holder of your Warrant for the purchase of
___Warrant Shares issued ___accompanying this letter, hereby irrevocably
exercises such Warrant for ___Warrant Shares (as defined in said Warrant), and
herewith makes payment therefor [via “cash-less exercise”] in accordance with
the Warrant, and requests that such Warrant Shares be issued in the name of, and
delivered to FUSION CAPITAL FUND II, LLC, at the address shown below the
signature line hereof.

If said number of Warrant Shares shall not be all the Warrant Shares issuable
upon exercise of the attached Warrant, a new Warrant is to be issued in the name
of the undersigned for the balance remaining of such Warrant Shares.

FUSION CAPITAL FUND II, LLC
BY: FUSION CAPITAL PARTNERS, LLC

By:

--------------------------------------------------------------------------------

Name:
Title:

Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654

10